Case 1:16-cv-05824-LDH-CLP Document 72 Filed 03/22/19 Page 1 of 1 PageID #: 850




                                                                            WWW.RIVKINRADLER.COM

                                                                            926 RXR Plaza
                                                                            Uniondale, NY 11556-0926
                                                                            T 516.357.3000 F 516.357.3333




                                                   March 21, 2019


 VIA ECF

 Hon. Cheryl L. Pollack
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Room 1230
 Brooklyn, NY 11201

              Re:   Omar, et. al. v. 1 Front Street Grimaldi, Inc. et al.
                    Docket No. 1:16-cv-05824 (LDH)(CLP)
                    RR File No.: 2123-7

 Dear Magistrate-Judge Pollack:

        Rivkin Radler LLP is counsel to Defendants in this matter. Defendants note that,
 following the orders by Judge DeArcy Hall on March 13, 2019, there are no open issues
 precluding a determination by Your Honor on Defendants’ Motion to Withdraw as counsel.

              Thank you for your consideration.

                                                   Very truly yours,

                                                   RIVKIN RADLER LLP

                                                   Scott R. Green

                                                   Scott R. Green

 cc:     All counsel Via ECF



 4301106 v1
